McLELLÁN, District Judge.
In each of the above entitled suits the plaintiff moves that the defendant be compelled to answer certain interrogatories which concededly pertain solely to the question of damages. When, in these cases, objections to interrogatories were heard by Judge Brewster, he indicated clearly in a memorandum on file that these are cases where, in the exercise of the Court’s discretion, the issue as to damages should be postponed to the establishment of liability. No question under the new Federal Rules of Civil Procedure is here involved, because these are copyright cases to which such rules, as indicated by Rule 81, 28 U.S.C.A. following section 723c, are not applicable.
In view of Judge Brewster’s decision, D.C., 25 F.Supp. 653, I think there should be no present order for answering interrogatories looking to discovery as to damages. An order may be entered directing that in the first case interrogatories 24 to 68, inclusive, and in the second case interrogatories 28 to 78, inclusive, be answered if and when the liability of the respective defendants in these cases shall have been established.